IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              February 20, 2008
                               No. 06-50946
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ANTONIO MAURICE GARDNER, also known as Antonio Gardner

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 6:05-CR-237-1


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent Antonio Maurice Gardner has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Gardner has filed a response. Our independent
review of the record, counsel’s brief, and Gardner’s response discloses no
nonfrivolous issue for appeal.   Accordingly, counsel’s motion for leave to




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-50946

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2